Case 1:18-cr-00681-WFK Document 11-1 Filed 01/03/19 Page 1 of 1 PageID #: 307
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
JMK:MSA/MEB                                        271 Cadman Plaza East
F. #2016R00695                                     Brooklyn, New York 11201



                                                   January 3, 2019

By Hand

The Honorable Peggy Kuo
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Jean Boustani, et al.
                     Criminal Docket No. 18-681 (WFK)

Dear Judge Kuo:

               The government respectfully submits this letter to request that the Court order
unsealing of a redacted copy of the above-captioned sealed indictment in this case so that a
redacted copy of the indictment with information regarding the defendants Jean Boustani,
also known as “Jean Boustany,” Manuel Chang, Andrew Pearse, Surjan Singh and Detelina
Subeva be made publicly available. Boustani was arrested in the Eastern District of New
York yesterday, and following that arrest, the Court issued an Order unsealing a redacted
indictment with information regarding Boustani. Pursuant to provisional arrest warrant
requests from the United States, the defendant Manuel Chang was arrested in South Africa
on December 29, 2018, and the defendants Andrew Pearse, Surjan Singh and Detelina
Subeva were arrested in the United Kingdom earlier today. Accordingly, the government
seeks to unseal a redacted indictment, in the form attached, redacting the names of
individuals who have not yet been apprehended. In addition, the government asks to unseal
the docket as to these same apprehended defendants.



                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:               /s/
                                                   Matthew S. Amatruda
                                                   Mark E. Bini
                                                   Assistant U.S. Attorneys
                                                   (718) 254-8761 (Bini)
Enclosure
